EXHIBIT 10.2

 

GENTHERM INCORPORATED

2013 Equity Incentive Plan

 

Restricted Stock UNIT Award Agreement

TIME-BASED GRANT

Gentherm Incorporated, a Michigan corporation (the “Corporation”), as permitted
by the Gentherm Incorporated 2013 Equity Incentive Plan (the “Plan”), hereby
grants to the individual listed below (the “Participant”), a restricted stock
unit award as described herein, subject to the terms and conditions of the Plan
and this Restricted Stock Unit Award Agreement (“Agreement”).

Unless otherwise defined in this Agreement, the terms used in this Agreement
have the same meaning as defined in the Plan.

1.Notice of Restricted Stock Unit Award.  

 

 

 

Participant:

 

 

Grant Date:

 

 

Number of Restricted Stock Units in Award:

 

 

2.Grant of Restricted Stock Unit Award.  The Corporation hereby grants to the
Participant, as of the Grant Date, the number of restricted stock units (“RSUs”)
described in the table above. Each RSU that becomes vested in accordance with
the terms of this Agreement represents the right to receive one share of Common
Stock of the Corporation.  

3.Vesting in General.   Except as otherwise provided in this Agreement, the RSUs
shall become vested in the following amounts on the following dates, provided,
however, that the portion of the RSUs scheduled to become vested on any such
vesting date shall become vested on such vesting date only if the Participant
remains continuously employed on a full-time basis with the Corporation or its
Subsidiaries from the Grant Date until such vesting date:

Anniversary of Grant Date (each, a “Vesting Date”)

Shares of RSUs Vested on Vesting Date

First

Second

Third

__________

__________

__________

 

4.Qualifying Termination Prior to Normal Vesting Date.  Notwithstanding Section
3 of this Agreement but subject to the notice and release requirements set forth
below in this Section 4, if the Participant’s employment with the Corporation
and its Subsidiaries terminates on account of the Participant’s death or on
account of the Participant’s “Disability” (as defined below), any then unvested
RSUs shall become vested as of the date of the Participant’s employment
termination. The vesting of unvested RSUs under this

--------------------------------------------------------------------------------

Section 4 is conditioned upon the Participant (or, in the case of the
Participant’s death, an executor or administrator of the Participant’s estate)
signing and delivering to the Corporation, and there becoming irrevocable,
within 30 days after the date of such employment termination, a general release
of claims (in form and substance reasonably acceptable to the Corporation) by
which the Participant releases the Corporation and its affiliated entities and
individuals from any claim arising from the Participant’s employment by, or
termination of employment with, the Corporation or its Subsidiaries, in
consideration for the receipt and vesting of the RSUs. Any RSUs that would have
otherwise vested under this Section 4 shall be forfeited unless the general
release becomes effective and irrevocable on or before the 30th day following
such termination of the Participant’s employment.

5.Change in Control.  Notwithstanding Section 3 of this Agreement, if there is a
Change in Control of the Corporation and if within 12 months after the Change in
Control, the Participant’s employment is terminated by the Corporation or a
Subsidiary or successor thereof without Cause (as defined below) or by the
Participant for Good Reason (as defined below), any RSUs that are unvested at
the time of such termination of the Participant’s employment shall become vested
upon such termination of the Participant’s employment.

6.Definitions.  The following definitions shall apply for purposes of this
Agreement:

(a)Cause.  “Cause” means the Participant’s: (i) engaging in any act that
constitutes serious misconduct, theft, fraud, material misrepresentation,
serious dereliction of fiduciary obligations or duty of loyalty to the
Corporation or a Subsidiary; (ii) conviction of a felony, or a plea of guilty or
nolo contendere to a felony charge or any criminal act involving moral turpitude
or which in the reasonable opinion of the Board of Directors of the Corporation
(the “Board”) brings you, the Board, the Corporation or any affiliate into
disrepute; (iii) neglect of or negligent performance of your employment duties;
(iv) willful, unauthorized disclosure of material confidential information
belonging to the Corporation or a Subsidiary, or entrusted to the Corporation or
a Subsidiary by a client, customer, or other third party; (v) repeatedly being
under the influence of drugs or alcohol (other than prescription medicine or
other medically related drugs to the extent that they are taken in accordance
with their directions) during the performance of the Participant’s employment
duties or, while under the influence of such drugs or alcohol, engaging in
grossly inappropriate conduct during the performance of the Participant’s
employment duties; (vi) repeated failure to comply with the lawful directions of
the Participant’s superior that are not inconsistent with the terms of the
Participant’s employment; (vii) any material failure to comply with the
Corporation's or a Subsidiary’s written policies or rules; or (viii) actual
engagement in conduct that violates applicable state or federal laws governing
the workplace that could reasonably be expected to bring the Corporation or any
affiliate into disrepute. In order for the Corporation or a Subsidiary to
terminate the Participant’s employment for Cause under any of clauses (iii),
(v), (vi) or (vii) in the preceding sentence, the Corporation or a Subsidiary
must provide the Participant with written notice of its intention to terminate
employment for Cause and describing the acts or omissions upon which such
termination for Cause is based, and the Participant will be provided a 30-day
period from the date of such notice within which to cure or correct such acts or
omissions if they are reasonably susceptible of cure or correction.

2

--------------------------------------------------------------------------------

(b)Change in Control.  “Change in Control” means any transaction or event, or
series of related transactions or events, which constitutes both a “Change in
Control” as defined in the Plan and a “change in control event” as defined in
Treasury Regulation section 1.409A-3(i)(5).

(c)Good Reason. “Good Reason” means in respect of the Corporation and without
the Participant’s consent (i) the occurrence of a material diminution in the
Participant’s authority, duties, or responsibilities (other than temporarily
while the Participant is physically or mentally incapacitated or as required by
applicable law); (ii) a material adverse change in the reporting structure
applicable to the Participant; (iii) a relocation of the Participant's principal
place of employment by more than 50 miles; or (iv) a material reduction in the
Participant’s aggregate base salary and target bonus (other than a general
reduction that affects all similarly situated executives in substantially the
same proportions) ); provided, however, that the Participant shall be considered
to have terminated employment for Good Reason only if (A) the Participant
provides notice to the Corporation of the event or condition meeting the
foregoing definition of Good Reason within 30 days after the initial occurrence
of such event or condition, (B) the Corporation or the applicable Subsidiary
fails to correct such event or condition within 30 days of receiving notice
thereof from the Participant, and (C) the Participant terminates employment with
the Corporation and the Subsidiaries within 30 days after the expiration of such
correction period.

(d)Disability.  “Disability” means the Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected either to result in death or to last for
an uninterrupted period of not less than twelve (12) months.

7.Forfeiture.  Upon termination of the Participant’s employment with the
Corporation and its Subsidiaries for any reason prior to the generally
applicable vesting date under Section 3 above, any RSUs that do not become
vested upon such employment termination in accordance with the terms of this
Agreement shall be immediately canceled and forfeited for no consideration at
the time of termination of the Participant’s employment termination.

8.Settlement of RSUs.  Subject to satisfaction of the Participant’s withholding
tax obligations under Section 12 below, within ten (10) business days after the
date upon which an RSU becomes vested in accordance with the terms of this
Agreement, the Corporation shall issue or transfer to the Participant one share
of Common Stock.

9.Rights As Stockholder.  Until and if shares of Common Stock are issued in
settlement of vested RSUs, the Participant shall not have any rights of a
stockholder (including voting and dividend rights) in respect of the Common
Shares underlying the RSUs.

10.Adjustments. In the event of any stock dividend, stock split,
recapitalization, merger, consolidation or reorganization of or by the
Corporation that occurs after the Grant Date and prior to the date of settlement
of the RSUs, appropriate adjustments shall be made to the RSUs so that they
represent the right to receive upon settlement any and all substituted or
additional securities or other property (other than cash dividends) to which the
Participant would have been entitled if the Participant had owned, at the time
of such stock dividend, stock split, recapitalization, merger, consolidation, or
reorganization, the Common Stock that may be issued upon vesting of the RSUs.

3

--------------------------------------------------------------------------------

11.Non-Transferability of Award.  Neither the RSUs nor any interest in the RSUs
may be transferred, assigned, pledged, hypothecated or borrowed against, except
for a transfer under the laws of descent or distribution as a result of the
death of the Participant. The terms of the Plan and this Agreement shall be
binding upon the Participant’s executors, administrators, heirs, successors and
assigns.  Any attempt to transfer, assign, pledge or hypothecate the RSUs in
violation of this Section 11 in any manner shall be null and void and without
legal force or effect.

12.Withholding Obligations.  The Participant shall be responsible for all taxes
required by law to be withheld by the Corporation or a Subsidiary in respect of
the settlement of vested RSUs, and the Corporation may make any arrangements it
deems appropriate to ensure payment of any such tax by the Participant. In its
Discretion and by way of example and without limitation (i) the Corporation may
condition the settlement of vested RSUs upon the Participant first paying cash
to the Corporation in an amount equal to any such withholding tax obligation,
(ii) the Corporation may retain and not issue to the Participant that number of
shares of Common Stock otherwise issuable upon vesting of the RSUs which have a
then value equal to the amount of any such withholding tax, or (iii) the
Corporation or any Subsidiary may collect any such withholding tax by reducing
any compensation or other amount otherwise then or thereafter owing by the
Corporation or any Subsidiary to the Participant.

13.The Plan; Amendment.  This Award is subject in all respects to the terms,
conditions, limitations and definitions contained in the Plan, which is
incorporated herein by reference.  In the event of any discrepancy or
inconsistency between this Agreement and the Plan, the terms and conditions of
the Plan shall control.  The Committee shall have the right, in its sole
discretion, to modify or amend this Agreement from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Corporation and the Participant. The Corporation
shall give written notice to the Participant of any such modification or
amendment of this Agreement as soon as practicable after the adoption thereof.

14.Rights of Participants; Regulatory Requirements.  Without limiting the
generality of any other provision of this Agreement or the Plan, Sections 21 and
22 of the Plan pertaining to the Participant’s rights and certain regulatory
requirements are hereby explicitly incorporated into this Agreement.

15.Notices.  Notices hereunder shall be mailed or delivered to the Corporation
at its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Corporation or, in either case, at
such other address as one party may subsequently furnish to the other party in
writing.

16.Governing Law.  This Agreement shall be legally binding and shall be executed
and construed and its provisions enforced and administered in accordance with
the laws of the State of Michigan, without regard to its choice of law or
conflict of law provisions that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

17.Transfer of Personal Data.  The Participant authorizes, agrees and
unambiguously consents to the transmission by the Corporation (and its
Subsidiaries) of any personal data information related to this Award for
legitimate business purposes (including,

4

--------------------------------------------------------------------------------

without limitation, the administration of the Plan).  This authorization and
consent is freely given by the Participant.

18.Binding Agreement; Assignment.  This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Corporation and its successors and
assigns.  The Participant shall not assign (except in accordance with Section 11
hereof) any part of this Agreement without the prior express written consent of
the Corporation.

19.Headings.  The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.

20.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

21.Severability.  The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.

22.Acquired Rights.  The Participant acknowledges and agrees that: (a) the
Corporation may terminate or amend the Plan at any time; (b) the award of the
RSUs made under this Agreement is completely independent of any other award or
grant and is made in the Discretion of the Corporation; (c) no past grants or
awards (including, without limitation, the RSUs awarded hereunder) give the
Participant any right to any grants or awards in the future whatsoever; and (d)
any benefits granted under this Agreement are not part of the Participant's
ordinary salary or compensation, and shall not be considered as part of such
salary or compensation in the event of or for purposes of determining the amount
of or entitlement to severance, redundancy or resignation or benefits under any
employee benefit plan.

23.Restrictive Covenants; Compensation Recovery.  By signing this Agreement,
Participant acknowledges and agrees that this Award or any Award previously
granted to Participant by the Corporation or a Subsidiary shall be subject to
forfeiture as a result of the Participant's violation of any agreement with the
Corporation regarding non-competition, non-solicitation, confidentiality,
inventions and/or other restrictive covenants (the “Restricted Covenant
Agreements”).  For avoidance of doubt, compensation recovery rights to shares of
Common Stock (including such shares acquired under previously granted equity
awards) shall extend to the proceeds realized by the Participant due to the sale
or other transfer of such shares.  The Participant’s prior execution of the
Restricted Covenant Agreements was a material inducement for the Corporation's
grant of this Award.

24.Code Section 409A.   It is intended that this Award be exempt from or comply
with Section 409A of the Code and this Agreement shall be interpreted and
administered in accordance such intent; provided, however, that in no event
shall the Corporation or any Subsidiary be liable for any additional tax,
interest or penalty imposed upon or other damage suffered by the

5

--------------------------------------------------------------------------------

Participant on account of this Award being subject to but not in compliance with
Section 409A of the Code.

Signature Page Follows


6

--------------------------------------------------------------------------------

 

GENTHERM INCORPORATED

 By:  ____________________________

Name:____________________________

Title: _____________________________

Dated: _____________________________

 

 

                                                                                  

                          

 

 

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK UNIT
AWARD AGREEMENT, NOR IN THE CORPORATION’S 2013 EQUITY INCENTIVE PLAN, WHICH IS
INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON PARTICIPANT ANY RIGHT
WITH RESPECT TO CONTINUATION AS AN EMPLOYEE OF THE CORPORATION OR ANY PARENT OR
ANY SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE PARTICIPANT’S
EMPLOYMENT WITH THE CORPORATION OR ANY PARENT OR ANY SUBSIDIARY OR AFFILIATE OF
THE CORPORATION AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.

BY ACCEPTING THIS AGREEMENT, PARTICIPANT ACKNOWLEDGES RECEIPT OF A COPY OF THE
PLAN AND REPRESENTS THAT THE PARTICIPANT IS FAMILIAR WITH THE TERMS AND
PROVISIONS OF THE PLAN.  PARTICIPANT ACCEPTS THE RESTRICTED STOCK UNITS SUBJECT
TO ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  PARTICIPANT HAS REVIEWED
THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY.  PARTICIPANT AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE
UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AGREEMENT.

 

 

 

 

                                                                                    By:
______________________________________

Name:  ___________________________________

Dated: ____________________________________

 

 

7